DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 1 - 20 are allowable over the prior art of record for the reasons as stated in the Applicant’s Amendment/Argument filed on June 25, 2021 and Examiner’s previous Quayle Action mailed out April 28, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any response to this action should be mailed to:

			Commissioner of Patents and Trademarks
			Washington, D.C. 20231
			Or P.O. Box 1450 
			Alexandria VA 22313

	or faxed (571) 273-8300, (for formal communications intended for entry) 
	Or: (703) 308-6606 (for informal or draft communications, please label "PROPOSED" or "DRAFT").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John J. Lee whose telephone number is (571) 272-7880.  He can normally be reached Monday-Thursday and alternate Fridays from 8:30am-5:00 pm. If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Yuwen Pan, can be reached on (571) 272-7855. Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 305-4700.
J.L
September 9, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649